July 26, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       LAWRENCE A. MCLERNON, Appellant

NO. 14-09-00312-CV                       V.

                               DYNEGY, INC., Appellee
                                ____________________

      This cause, an appeal from the judgment in favor of appellee, Dynegy, Inc., signed
January 8, 2009, was heard on the transcript of the record. We have inspected the record
and find the trial court did not err by granting summary judgment in favor of appellee,
Dynegy, Inc., and denying summary judgment in favor of appellant, Lawrence A.
McLernon, but the final judgment requires modification with respect to the relief granted.
We therefore REFORM the judgment of the court below to order that Dynegy, Inc. have
and recover from Lawrence A. McLernon $1,881,716.85 in principal and interest, costs
of court, and post-judgment interest on the total judgment at 5% per annum.

      We order the judgment of the court below AFFIRMED except as modified in this
judgment.

      We order appellant, Lawrence A. McLernon, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.